In a contested proceeding to probate the decedent’s last will and testament, dated August 19, 1958, the contestant, Mildred T. Lefferts, who is his niece and sole distributee, and the Industrial National Bank of Providence and Clarence B. Wilkes, who are the executors named in a prior will executed by him, appeal as limited by their briefs, from so much of a resettled decree of the Surrogate’s Court, Westchester County entered August 25, 1961 upon the decision of the court (29 Misc 2d 594), after a nonjury trial, as adjudged that said last will was duly executed, that it be admitted to probate, that letters testamentary be issued to petitioner, The Washington Trust Company, and that certain funds of the estate held by the temporary administrator, National Bank of Westchester, be transferred to an account in the name of petitioner. Resettled decree, insofar as appealed from, affirmed, with costs to all parties filing separate briefs, other than the contestant Mildred T. Lefferts, payable out of the estate. No opinion. Beldock, P. J., Ughetta, Brennan, Rabin and Hopkins, JJ., concur.